DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “electrical conductor arrangement is physically coupled to the dust hose along a length of the dust hose” of claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
-Examiner notes page 6, lines 11-14 of the specification which state “In this example, the electrical conductor arrangement 24 is shown to be running inside the dust hose 14. According to some aspects, the electrical conductor arrangement 24 is running outside the dust hose 14; either attached to the outer surface of the dust hose 14 or separate from the dust hose 14”. As currently shown in Figure 1, the electrical conductor arrangement is “inside” the dust hose 14, but the specification does not state the arrangement (24) to be physically coupled or attached, as currently claimed. The only for the arrangement (24) outside for attachment to the hose (14) which does not appear to be shown in the Figures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
-Regarding claim 1, the phrase “wherein the flexible dust hose permits the dust removal assembly to be remotely supported such that a weight of the dust removal assembly does not contribute to a weight of the power tool borne by the user operating the power tool” is new matter in that it does not appear to be supported by the original specification. Page 3, lines 13-16 provide “the power cutter does not have to be equipped with an integrated fan for dust removal, and the electrically driven fan does not need a separate power source. This results in a tool with reduced weight that thus is easy to handle”. Examiner notes the reduction in parts for the power tool itself, however the dust removal assembly, as a whole, is still connected to the power tool via the flexible dust hose (14) and the electrical conductor arrangement (24). As such, there must be some weight provided by the dust removal tool, and will be treated as having some weight in the rejection below.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Regarding claim 1, the phrase “wherein the flexible dust hose permits the dust removal assembly to be remotely supported such that a weight of the dust removal assembly does not contribute to a weight of the power tool borne by the user operating the power tool” is unclear. Examiner notes Page 3, lines 13-16 provide “the power cutter does not have to be equipped with an integrated fan for dust removal, and the electrically driven fan does not need a separate power source. This results in a tool with reduced weight that thus is easy to handle”. Examiner notes there to be a reduction in parts for the power tool itself, however, the dust removal assembly must still be connected to the power tool via the flexible dust hose (14) and the electrical conductor arrangement (24). How can the dust removal tool assembly, attached via the hose and electrical conductor provide no additional weight to the tool once they are attached and connected? For the purpose of examination, the dust removal assembly must provide some
Claims 2-13 dependent from claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from a rejected parent claim.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rosskamp (U.S. Patent Pub. No. 2009/0013842) as evidenced by Patenaude (U.S. Patent No. 4,192,104) in view of Cutting (U.S. Patent Pub. No. 2004/0006873).
Regarding claim 1 Rosskamp teaches an engine-driven tool comprising a power tool, the power tool comprising a rotatable work tool (6), an engine (3) that is arranged to propel the rotatable work tool (6)(Paragraph 0025) a shielding cover (8) that is arranged to shield a part of the rotatable work tool (Figure 1); and comprises an electric generator (18) configured to be at least indirectly driven by the engine to generate an electrical current (Figure 2, Paragraph 0031); and an electrical conductor arrangement (12) configured to electrically connect a device (9) to the electrical generator to power the fan motor via the electrical current (Paragraph 0029 and 0031 Figure 2).
Rosskamp does not provide a dust removal assembly, the dust removal assembly comprising; a dust container and an electrically driven fan comprising a fan 
Wherein the electrically driven fan is arranged to convey air from the dust channel into the dust container via the duct hose,
Wherein the flexible dust hose permits the dust removal assembly to be remotely supported such that a weight of the dust removal assembly does not contribute to a weight of the power tool borne by the user operating the power tool.
Patenaude provides evidence in the art of saws to provide a vacuum channel (30) which is connected by piping to a conventional vacuum source (34)(Figure 1 and Col. 3, Lines 54-60).
Cutting teaches it is known in the art of handheld cutting devices to incorporate a dust removal assembly (90) the dust removal assembly comprising a dust container (93) and an electrically driven fan comprising a fan motor (100)(Figure 14 and Paragraph 0058), a flexible dust hose (66) connecting the dust channel to the dust removal assembly (Paragraph 0051; Figures 13-14); and an electrical conductor arrangement (84) attached to the electric fan motor (100) to power the fan via the electrical current (Paragraphs 0058 and 0135); wherein the electrically driven fan is arranged to convey air (60) from a dust channel (63) into the dust container via the duct hose (Figures 13 and 14); wherein the flexible dust hose permits the dust removal assembly to be remotely supported such that a weight of the dust removal assembly contributes to a weight of the power tool borne by the user operating the power tool (Examiner notes the dust removal assembly to be remote from the cutting tool as shown some weight to the cutting device, via the electrical connection and flexible hose).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Rosskamp to incorporate the teachings of Cutting to add a dust channel, hose, motor and fan system. In doing so, it allows for debris removal during use (Paragraph 0151). 
Therefore, the modified device of Rosskamp in view of Cutting teaches an electrical conductor arrangement (84) configured to electrically connect the fan motor to the electrical generator (18) to power the fan motor via the electrical current (Rosskamp Paragraph 0031; Examiner notes the electrical generator 18 of Rosskamp to power the vacuum system 90 of Cutting utilizing the removable electrical conductor arrangement (84) of Cutting).

-Regarding claim 3, the modified device of Rosskamp provides wherein the electrical conductor arrangement (84) partly is running inside the dust hose (66)(Cutting Figures 13-14).
Regarding claim 4, the modified device of Rosskamp provides that the electrical conductor arrangement (84) is releasably connectable to the electrical generator and/or the electrically driven fan (Cutting Paragraph 0135 provides the electrical arrangement as removable).
Regarding claim 6, the modified device of Rosskamp provides a power transferring means (20, 21, 22) that is arranged to connect the rotatable work tool (6) to the engine (3)(Rosskamp Figures 1 and 2; Paragraph 0032-0033).

Regarding claim 11, the modified device of Rosskamp provides wherein the dust removal assembly further comprises a stand (95) that allows the dust removal assembly to support itself independently from the power tool (Cutting Figure 14).
Regarding claim 12, the modified device of Rosskamp provides wherein the dust removal assembly further comprises a switch (107), wherein the switch is configured to toggle the dust removal assembly between an on state and an off state, only when the power tool is in use and the electrical generator is actively generating the electrical current (Cutting Figure 14, Paragraphs 0150 and 0155; Rosskamp Figure 2).
Regarding claim 13, the modified device of Rosskamp provides wherein the electrical current originates from the electrical generator located at the power tool (Rosskamp Paragraph 0031) and a vacuum air flow originates from the electrically driven fan located at the dust removal assembly that is disposed remote from the power tool (Cutting Figures 13-14 and Paragraph 0058).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rosskamp (U.S. Patent Pub. No. 2009/0013842) as evidenced by Patenaude (U.S. Patent No. 4,192,104) in view of Cutting (U.S. Patent Pub. No. 2004/0006873) as applied to claim 1 above, and further in view of Watanabe (U.S. Patent Pub. No. 2003/0177646).

Watanabe teaches it is old and well known in handheld cutting devices to provide a drive means (80c) for driving a saw blade (43)(Paragraph 0086) and power transmission members (103A, 103B)(Flexible wires) connectable by means of screw connector (108A,108B)(Figure 14 and Paragraphs 0078 and 0084).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified device of Rosskamp to incorporate the teachings of Watanabe to provide flexible wiring with a releasably connectable connector means. In doing so, it allows for movement and relocation of the flexible wires as desired by the user during use (Paragraph 0080).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rosskamp (U.S. Patent Pub. No. 2009/0013842) as evidenced by Patenaude (U.S. Patent No. 4,192,104) in view of Cutting (U.S. Patent Pub. No. 2004/0006873) as applied to claims 1 and 6 above, and further in view of Martin (U.S. Patent Pub. No. 2009/0313834).
Regarding claim 7, the modified device of Rosskamp does not provide a dust pipe that is connected between an upper part of the shielding cover and a first hose end of the dust hose, where the dust pipe is arranged to extend over the power transferring means.
Martin teaches it is old and well known in the art of vacuums and saws to incorporate a saw having a cutting tool (4) with a shield cover (13) and a dust pipe (14’) 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Rosskamp to incorporate the teachings of Martin to provide an additional dust pipe over the power transferring means. In doing so, it allows for efficient collection of dust and debris (Martin Paragraph 0025).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rosskamp (U.S. Patent Pub. No. 2009/0013842) as evidenced by Patenaude (U.S. Patent No. 4,192,104) in view of Cutting (U.S. Patent Pub. No. 2004/0006873) as applied to claim 1 above, and further in view of Lee (U.S. Patent Pub. No. 2009/0007747).
Regarding claim 8, the modified device of Rosskamp does not provide wherein the electrical generator comprises circumferentially arranged coils and is co-axially arranged with an engine flywheel that comprises at least one circumferentially running magnet, wherein the engine flywheel is arranged to spin while the electrical generator is fixed in relation to the engine flywheel such that the magnets spin past the coils when the engine flywheel is rotating.


It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Rosskamp to incorporate the teachings of Lee to provide the electrical generator with coils and a coaxially arranged flywheel with magnets. In doing so, it allows for the generator to transform the mechanical energy of the tool to electrical energy (Paragraph 0074). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rosskamp (U.S. Patent Pub. No. 2009/0013842) as evidenced by Patenaude (U.S. Patent No. 4,192,104) in view of Cutting (U.S. Patent Pub. No. 2004/0006873) as applied to claim 1 above, and further in view of Reiss (U.S. Patent Pub. No. 2009/0277017).
Regarding claim 10, the modified device of Rosskamp does not provide wherein the electrical conductor arrangement is physically coupled to the dust hose along a length of the dust hose.
Reiss teaches it is known in the art of handheld cutting tools to incorporate an electrical conductor arrangement (30,50) physically coupled to a rod (40’) via clips (41’) along a length of the rod (Figure 2 and Paragraph 0026).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD D CROSBY JR/  03/24/2022Examiner, Art Unit 3724